Case 18-00124        Doc 27     Filed 10/15/18     Entered 10/15/18 09:34:32          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 00124
         Salvador Galindo
         Patricia Galindo
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/03/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 07/11/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-00124      Doc 27        Filed 10/15/18    Entered 10/15/18 09:34:32            Desc           Page 2
                                                  of 3



 Receipts:

        Total paid by or on behalf of the debtor                 $569.00
        Less amount refunded to debtor                           $543.40

 NET RECEIPTS:                                                                                       $25.60


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $0.00
     Court Costs                                                          $0.00
     Trustee Expenses & Compensation                                     $25.60
     Other                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $25.60

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim        Claim       Principal        Int.
 Name                                Class   Scheduled      Asserted     Allowed        Paid           Paid
 AT&T Uverse                     Unsecured      1,294.57            NA          NA            0.00         0.00
 Capital One                     Unsecured      1,578.23            NA          NA            0.00         0.00
 COMMONWEALTH EDISON CO          Unsecured      1,481.14            NA          NA            0.00         0.00
 COOK CO HEALTH & HOSPITAL       Unsecured         660.00           NA          NA            0.00         0.00
 COOK CO HEALTH & HOSPITAL       Unsecured      2,538.10            NA          NA            0.00         0.00
 CREDIT ONE CUSTOMER SERVICE     Unsecured         997.13           NA          NA            0.00         0.00
 Directv                         Unsecured         348.50           NA          NA            0.00         0.00
 Discover Bank                   Unsecured      3,628.98            NA          NA            0.00         0.00
 Elmhurst Emergency Med Srvs     Unsecured          37.31           NA          NA            0.00         0.00
 Elmhurst Memorial Healthcare    Unsecured         253.33           NA          NA            0.00         0.00
 ELMHURST MEMORIAL HOSPITAL      Unsecured      2,000.19            NA          NA            0.00         0.00
 ELMHURST RADIOLOGISTS SC        Unsecured          12.07           NA          NA            0.00         0.00
 Farmer's Insurance              Unsecured      1,110.72            NA          NA            0.00         0.00
 First Premier Bank              Unsecured         185.05           NA          NA            0.00         0.00
 ILLINOIS AMERICAN WATER         Unsecured         513.39           NA          NA            0.00         0.00
 ILLINOIS DEPT OF LABOR          Priority      14,384.20            NA          NA            0.00         0.00
 Illinois Dept of Revenue 0414   Priority          367.50           NA          NA            0.00         0.00
 Illinois Tollway                Priority       1,182.20            NA          NA            0.00         0.00
 Internal Revenue Service        Priority            0.00   139,791.79   139,791.79           0.00         0.00
 Internal Revenue Service        Unsecured           0.00    17,395.57    17,395.57           0.00         0.00
 LINEBARGER GOGGAN BLAIR & SIM   Priority          889.26           NA          NA            0.00         0.00
 NICOR GAS                       Unsecured         817.74           NA          NA            0.00         0.00
 Selene Finance LLLC             Unsecured    378,955.56            NA          NA            0.00         0.00
 WILMINGTON SAVINGS              Unsecured           0.00           NA          NA            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-00124        Doc 27      Filed 10/15/18     Entered 10/15/18 09:34:32             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                              $139,791.79               $0.00             $0.00
 TOTAL PRIORITY:                                        $139,791.79               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,395.57               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                $25.60
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                           $25.60


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
